Case 5:18-cr-00030-SMH-MLH Document 158 Filed 09/24/20 Page 1 of 11 PageID #: 2478



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

   UNITED STATES OF AMERICA                   *   CRIMINAL NO. 5:18-00030-01
                                              *
                                              *
   VERSUS                                     *
                                              *
                                              *   CHIEF JUDGE HICKS
   DAVID D. DEBERARDINIS                      *   MAGISTRATE JUDGE HORNSBY



    NOTICE OF INTENT TO INTRODUCE AT TRIAL INTRINSIC EVIDENCE,
     OR, ALTERNATIVELY, EXTRINSIC EVIDENCE PURSUANT TO 404(b)


         NOW INTO COURT, through the Acting United States Attorney and

   undersigned Assistant United States Attorneys, comes the United States of America

   which hereby gives notice of its intent to introduce at trial intrinsic evidence or, in

   the alternative, extrinsic evidence pursuant to Rule 404(b) of the Federal Rules of

   Evidence.

                       RELEVANT FACTUAL BACKGROUND

         Beginning in approximately 2008, the defendant commenced an eight-year

   scheme wherein he fraudulently obtained millions of dollars from individuals and

   financial institutions. The scheme centered on purported fuel trading agreements

   between the defendant, Alon USA Energy, Inc., and other entities including Freeport-

   McMoran, Inc., Questra N.A., LLC, and FedEx Corporation. The agreements

   supposedly allowed the defendant and his company, Financial Resources, to buy fuel

   from Alon and re-sell it at a higher price to the other entities. The defendant claimed


                                             1
Case 5:18-cr-00030-SMH-MLH Document 158 Filed 09/24/20 Page 2 of 11 PageID #: 2479



   to have obtained this business after helping Albert Saiah, who was allegedly the

   majority stockholder of Alon’s parent company and father-in-law of Alon executive

   David Wiessman, transport fuel. The defendant represented to others that his

   business relationship with Alon was both highly confidential and highly lucrative.

         The defendant solicited individuals and financial institutions to provide funds

   for his alleged fuel trading business. He represented to potential investors that the

   trading profits were virtually guaranteed and that all FR III needed was the upfront

   cash to buy the fuel and make the trades. The defendant in turn promised interest

   payments and a guaranteed return of their principal in exchange for their funds. He

   paid “returns” to his earlier-investing victims with money he acquired from his later-

   investing victims. The defendant’s scheme not only ensured him a constant flow of

   money, but it also lulled his more well-paying victims into personally guaranteeing

   what amounted to a $29.5 million loan from PlainsCapital Bank.

         The defendant used numerous tactics to advance his fraud scheme.            For

   example, he instructed his IT contractor to create email accounts that closely

   resembled legitimate Alon accounts. The defendant then assumed the identities of

   Alon executives and communicated with investors from these fraudulent accounts.

   The defendant had his management personnel unwittingly prepare fraudulent

   letters, promissory notes, and guaranty agreements on behalf of Alon, Freeport-

   McMoran, and FedEx. The documents represented that the defendant had legitimate

   business relationships with the companies, and that Alon would guaranty any debts

   incurred by him or Financial Resources. The defendant forged the signatures of Alon,



                                             2
Case 5:18-cr-00030-SMH-MLH Document 158 Filed 09/24/20 Page 3 of 11 PageID #: 2480



   FedEx, and Freeport-McMoran executives and then presented the documents to

   potential investors as a way to coerce them into giving him money.

           Over the course of his fraud scheme, the defendant approached more than 50

   individuals and financial institutions (both private and commercial) about funding

   his purported fuel trading business.     By the time his crimes were uncovered in

   approximately July 2016, more than half of the aforementioned had fallen victim to

   his scheme.

                         RELEVANT PROCEDURAL HISTORY

           On March 29, 2018, the defendant was charged in a thirteen-count superseding

   indictment with mail fraud, bank fraud, wire fraud, money laundering, and false

   statement to a bank. [Rec. Doc. 17]. The indictment alleges the defendant “did

   knowingly execute and attempt to execute” a scheme to defraud individuals and

   financial institutions beginning on or about 2008 and continuing until at least July

   2016.    [Rec. Doc. 17, p. 2]. The indictment sets forth various acts in which the

   defendant engaged to accomplish his fraud scheme including, but not limited to,

   creating and causing others to create fraudulent contracts and promissory notes, as

   well as making false statements and omissions “to investors and prospective

   investors” regarding clients, fuel trading agreements, and related activities. [Rec.

   Doc. 17, pp. 3-4].

           The government recently filed a motion to disqualify attorney Jerald N. Harper

   from serving as an advocate at trial for the defendant. [Rec. Doc. 149]. The motion

   was premised upon Harper representing the defendant in fraudulently obtaining a



                                              3
Case 5:18-cr-00030-SMH-MLH Document 158 Filed 09/24/20 Page 4 of 11 PageID #: 2481



   $2.5 million loan from an individual named Raymond Stafford.1 In its opposition to

   the motion, the defense alleged that “the Stafford bridge loan is not part of the

   Superseding Indictment and would, itself, only be admissible pursuant to Fed. R.

   Evid. 404(B) and if not excluded based on Fed. R. Evid. 403 (among others).” [Rec.

   Doc. 155, p. 14].

          Despite the defendant’s claim, the Stafford bridge loan does not co nstitute Rule

   404(b) evidence because it was part of the scheme to defraud as set forth in the

   indictment. More specifically, such evidence is intrinsic of the conduct alleged in the

   superseding indictment. In fact, any attempts by the defendant to fraudulently

   obtain money for his purported fuel trading business during the relevant time period

   is intrinsic of the charged conduct and thus outside the scope of Rule 404(b). Even if

   this Court were to find that such evidence is subject to Rule 404(b), the evidence is

   admissible to prove motive, intent, plan, knowledge, absence of mistake, and lack of

   accident.

                                  LAW AND ANALYSIS

       A. The defendant’s attempts to fraudulently obtain funds for his alleged
          business is relevant, intrinsic evidence of the charged conduct, and
          all relevant evidence is generally admissible.

          Relevant evidence is generally admissible. Fed. R. Evid. 402. The broad

   authorization for the admission of facts to the jury is only limited by certain defined

   exceptions and the definition of relevancy itself.     Relevant evidence is evidence




   1As stated in the Motion to Disqualify, the government believes that Harper was an
   unwitting participant in the defendant’s fraud scheme.
                                              4
Case 5:18-cr-00030-SMH-MLH Document 158 Filed 09/24/20 Page 5 of 11 PageID #: 2482



   having any tendency to make the existence of any fact that is of consequence to the

   determination of the action more probable or less probable than it would be without

   the evidence. Fed. R. Evid. 401.

         Rule 403 limits the use of otherwise relevant evidence if its probative value is

   substantially outweighed by the danger of unfair prejudice, confusion of the issues,

   misleading the jury, undue delay, wasting time, or needlessly presenting cumulative

   evidence. Fed. R. Evid. 403. Unfair prejudice means an undue tendency to suggest

   a decision on an improper basis, commonly, though not necessarily, an emotional one.

   Fed. R. Evid. 403, Advisory Committee Notes.

         “Relevant evidence is inherently prejudicial; but it is only unfair prejudice,

   substantially outweighing probative value, which permits exclusion of relevant

   matter under Rule 403.” United States v. Pace, 10 F. 3d 1106, 1115 (5th Cir. 1993).

   The Fifth Circuit has previously explained that:

         the discretionary policy against undue prejudice would seem to require
         exclusion in only those instances where the trial judge believes that
         there is a genuine risk that the emotions of the jury will be excited to
         irrational behavior, and that this risk is disproportionate to the
         probative value of the offered evidence …

   United States v. Beechum, 582 F. 2d 898, 915, fn 20 (5th Cir. 1978) (en banc) (internal

   citations omitted). Therefore, exclusion under Rule 403 is an extraordinary remedy

   that reviewing courts employ cautiously and sparingly, and only when there has been

   a clear abuse of discretion. United States v. Gurrola, 898 F. 3d 524, 538 (5th Cir.

   2018) (internal citations omitted) (emphasis added).




                                             5
Case 5:18-cr-00030-SMH-MLH Document 158 Filed 09/24/20 Page 6 of 11 PageID #: 2483



         Intrinsic evidence is evidence that is “inexorably intertwined” with evidence

   used to prove the crime charged. United States v. Sudeen, 434 F. 3d 384, 388-389

   (5th Cir. 2005); see also United States v. Williams, 900 F. 2d 823, 825 (5th Cir. 1990)

   (evidence qualifies as intrinsic when “the evidence of the other act and the evidence

   of the other crime charged are inextricably intertwined or both acts are part of a

   single criminal episode or other acts were necessary preliminaries to the crime

   charged”) (internal quotations and citations omitted). It is generally admissible to

   allow the jury to “evaluate all the circumstances under which the defendant acted.”

   United States v. Navarro, 169 F. 3d 228, 233 (5th Cir. 1999). Where evidence is

   intrinsic, it qualifies without reference to rule 404(b), which states generally that

   “evidence of other crimes, wrongs, or acts is not admissible to prove the character of

   a person in order to show action in conformity therewith.” United States v. Sudeen,

   434 F. 3d 384, 389. Because intrinsic evidence is beyond the scope of Rule 404(b), the

   government is not legally obligated to give the defense notice of intent to introduce

   such evidence. United States v. Penn, 161 F. 3d 7, 1 (5th Cir. 1998) (per curiam).

         The Fifth Circuit has consistently held that, in fraud schemes, evidence of

   uncharged conduct is intrinsic to the charged conduct. In United States v. Anderson,

   for example, the defendants claimed to be successful investors who wanted to help

   others with investing. United States v. Anderson, 558 Fed. App’x 454 (5th Cir. 2014).

   They took money from their victims and purportedly invested the funds in stocks. In

   truth, however, the defendants only invested some of the money. Id. at 456-457. They

   used the remaining funds for personal expenses. Id. at 457. Over the course of their



                                             6
Case 5:18-cr-00030-SMH-MLH Document 158 Filed 09/24/20 Page 7 of 11 PageID #: 2484



   four-year Ponzi scheme, the defendants defrauded their victims in excess of $900,000.

   Id. The defendants were ultimately convicted of conspiracy to commit wire fraud as

   well as substantive counts of wire fraud. Id. at 456.

         The defendants argued on appeal that the district court erred in admitting into

   evidence testimony of seven victims who were not named in the indictment. Id. at

   462-463. The Fifth Circuit examined the evidence and noted that an unnamed victim

   referred a named victim to the defendants for investing. Id. at 463. Similarly, a

   named victim reached out to an unnamed victim to discuss the lack of returns on

   their investments. Id. The Fifth Circuit concluded that “[s]uch connections between

   the named and unnamed victims show that the evidence of the other act is

   inextricably intertwined with the charged crime.” Id. The court alternatively held

   that the evidence would still be admissible through Rule 404(b) because it would go

   to prove intent and knowledge. Id. The Fifth Circuit lastly concluded that the

   probative value of the evidence was not substantially outwe ighed by its prejudicial

   effect or any other Rule 403 dangers. Id.

          In United States v. Freeman, the defendant and his co-defendant created a

   Ponzi scheme that involved telling investors they would invest their funds in high

   yield programs or private placement secret trading programs involving overseas

   trades of financial instruments. United States v. Freeman, 434 F. 3d 369, 373 (5th

   Cir. 2005).   The defendants never invested the funds as promised, however, and

   instead used the money for personal enrichment and to make “lulling payments” to

   prior investors to make them believe their initial investments were profitable. Id.



                                               7
Case 5:18-cr-00030-SMH-MLH Document 158 Filed 09/24/20 Page 8 of 11 PageID #: 2485



   The defendants were convicted of conspiracy, wire fraud, travel fraud, and money

   laundering. Id. at 372.

         Freeman argued on appeal that the district court erred in allowing the

   government to present evidence of an unindicted Ponzi scheme. Id. at 373. The

   unindicted fraud scheme involved the trading of insulin contracts, which the

   defendant claimed was not intrinsic to the charged conduct and did not satisfy Rules

   403 and 404(b). Id. at 374. The Fifth Circuit disagreed, however, and found that the

   evidence regarding the insulin investors was inexorably intertwined with the charged

   scheme as a single criminal episode. Id. The court explained that “[t]he uncharged

   offense arose out of the same series of transactions, because the funds were co -

   mingled and used to make lulling payments to investors from both schemes.” Id.

         Here, like in Anderson and Freeman, any attempts by the defendant to

   fraudulently obtain funding for his alleged fuel trading business is inexorably

   intertwined with the charged conduct.         First, in the most general sense, the

   superseding indictment charges the defendant with “knowingly execut[ing] and

   attempt[ing] to execute a scheme and artifice to defraud” between app roximately

   2008 and July 2016. [Rec. Doc. 17, p. 2]. Thus, any attempts (both successful and

   unsuccessful) by the defendant to fraudulently obtain funds for his purported

   business between 2008 and July 2016 were in furtherance of this charged conduct.

         Furthermore, the superseding indictment charges the defendant with six

   counts of mail fraud. Three of those counts relate to checks that the defendant mailed

   to investors “who believed such payments represented a return on their investment,”



                                             8
Case 5:18-cr-00030-SMH-MLH Document 158 Filed 09/24/20 Page 9 of 11 PageID #: 2486



   while the remaining counts relate to checks the defendant mailed “to third parties

   who facilitated the scheme and artifice to defraud.”      [Rec. Doc. 17, p. 7].   The

   defendant made both the “lulling payments” and the payments to those third parties

   who facilitated the scheme with funds that he fraudulently obtained from institutions

   and investors. [Rec. Doc. 17, p. 7]. Therefore, like in Freeman, any uncharged conduct

   regarding the defendant’s fraudulent obtainment of funds arose out of the same series

   of transactions as the charged conduct.

         Finally, as iterated above, the defendant engaged in an eight-year scheme to

   defraud. The discovery tendered to the defense demonstrates that the defendant

   approached more than 50 individuals and financial institutions about funding his

   purported fuel trading business, and more than half of them fell victim to his scheme.

   Many of the victims knew each other, and the defendant routinely communicated

   with his victims concerning the status of their “investments” via group emails,

   telephone conferences, and in-person meetings. It is clear that evidence of any

   uncharged conduct is not only inextricably intertwined with the charged crimes, but

   is also necessary to allow the jury “evaluate all the circumstances under which the

   defendant acted.” United States v. Navarro, 169 F. 3d 228, 233. Evidence of the

   defendant’s attempts to obtain funds will show both how he was able to maintain his

   fraud scheme for over the course of eight years and also why it was necessary for him

   to continue to solicit new victims. As such, the probative value of this intrinsic

   evidence will not be substantially outweighed by the danger of undue prejudice.




                                             9
Case 5:18-cr-00030-SMH-MLH Document 158 Filed 09/24/20 Page 10 of 11 PageID #: 2487



      B. Even if the uncharged conduct is not intrinsic of the fraud scheme, it
         is nevertheless admissible under Rule 404(b).

         As stated above, “evidence of other crimes, wrongs, or acts is not admissible

   to prove the character of a person in order to show action in conformity therewith.”

   United States v. Sudeen, 434 F. 3d 384, 389. Such evidence is admissible, however,

   to prove motive, opportunity, preparation, plan, knowledge, identity, absence of

   mistake, or lack of accident. Fed. R. Evid. 404(b).

         The Fifth Circuit set forth a two-step process when analyzing whether extrinsic

   evidence is admissible. United States v. Beechum, 582 F. 2d 898, 911. “First, it must

   be determined that the extrinsic offense evidence is relevant to an issue other than

   the defendant’s character.” Id. “Second, the evidence must possess probative value

   that is not substantially outweighed by its undue prejudice and must meet the other

   requirements of [Federal Rule of Evidence] 403.” Id.

         In Anderson, in addition to finding that the evidence was intrinsic of the

   charged conduct, the Fifth Circuit concluded that testimony of victims who were not

   named in a fraud indictment was admissible through Rule 404(b). Anderson, 558

   Fed. App’x 454, 463. The Fifth Circuit explained that, by pleading not guilty and

   requiring the government to prove the elements of the case, the defendants made

   evidence of their intent and knowledge relevant. Id. at 462-463.

         Like in Anderson, each attempt by the defendant over the eight-year scheme

   to secure funding for his purported business is evidence of his knowledge, intent, and

   plan to commit fraud.      Furthermore, based upon information and belief, the

   defendant will not contest at trial that the documents he used to solicit loans were


                                             10
Case 5:18-cr-00030-SMH-MLH Document 158 Filed 09/24/20 Page 11 of 11 PageID #: 2488



   fraudulent. He will instead argue that those individuals who prepared the documents

   took advantage of him. In light of this anticipated defense, it may be necessary for

   the government to demonstrate the defendant’s repeated and deliberate leadership

   role over the course of the fraud scheme to negate the possibility that he committed

   his crimes by accident or mistake. See United States v. McCall, 553 F. 3d 821, 828

   (5th Cir. 2008) (“[A]bsence of mistake or accident need not be proved by the

   government unless raised by the defense.”). The probative value of such evidence will

   not be substantially outweighed by its undue prejudice.

                                          Respectfully submitted,

                                          ALEXANDER C. VAN HOOK
                                          Acting United States Attorney


                                      By: /s/ Jessica D. Cassidy
                                          JESSICA D. CASSIDY, LA Bar #34477
                                          Assistant United States Attorney

                                          /s/ Cadesby B. Cooper
                                          Cadesby B. Cooper
                                          New York #5414483
                                          Assistant U.S. Attorney

                                          300 Fannin Street, Suite 3201
                                          Shreveport, LA 71101
                                          (318) 676-3600 – office
                                          (318) 676-3663 – fax




                                            11
